Name: Commission Regulation (EC) No 1520/1999 of 12 July 1999 establishing the lists of competent authorities and of aircraft registered in the Federal Republic of Yugoslavia and lawfully present in the European Community referred to in Article 8 of Council Regulation (EC) No 1064/1999 imposing a ban on flights between the European Community and the Federal Republic of Yugoslavia
 Type: Regulation
 Subject Matter: air and space transport;  international affairs;  political geography;  political framework;  European Union law
 Date Published: nan

 EN Official Journal of the European Communities 13. 7. 1999L 177/10 COMMISSION REGULATION (EC) No 1520/1999 of 12 July 1999 establishing the lists of competent authorities and of aircraft registered in the Federal Republic of Yugoslavia and lawfully present in the European Community referred to in Article 8 of Council Regulation (EC) No 1064/1999 imposing a ban on flights between the European Community and the Federal Republic of Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1064/1999 of 21 May 1999 imposing a ban on flights between the European Community and the Federal Republic of Yugoslavia, repealing Regulation (EC) No 1901/98 (1), and in particular Article 8 thereof, (1) Whereas it is necessary to establish a list of competent authorities that may authorise a take off from or landing in the territory of the Community under the conditions laid down in Article 3(2) of Regulation (EC) No 1064/ 1999; (2) Whereas, for the sake of clarity, it is necessary to estab- lish a list of aircraft which are registered in the Federal Republic of Yugoslavia and were lawfully present in the European Community at the date of entry into force of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The competent authorities referred to in Article 3 of Regulation (EC) 1064/1999 shall be those listed in Annex I. Article 2 The aircraft registered in the Federal Republic of Yugoslavia and lawfully present in the European Community on 22 May 1999 shall be those listed in Annex II. Article 3 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1999. For the Commission Leon BRITTAN Vice-President (1) OJ L 129, 22.5.1999, p. 27. EN Official Journal of the European Communities13. 7. 1999 L 177/11 ANNEX I Names and addresses of competent authorities referred to in Article 3 of Regulation (EC) No 1064/1999 BELGIUM MinistÃ ¨re des communications et de l'infrastructure Administration de l'aÃ ©ronautique Centre Communications Nord  4e Ã ©tage Rue du ProgrÃ ¨s 80  BoÃ ®te 5 B-1030 Bruxelles Tel. (32-2) 206 32 00 Fax (32-2) 203 15 28 DENMARK Civil Aviation Administration Luftfartshuset Box 744 50 Ellebjergvej DK-2450 KÃ ¸benhavn Tel. (45) 36 44 48 48 Fax (45) 36 44 03 03 GERMANY Generaldirektor fÃ ¼r Luft- und Raumfahrt Bundesministerium fÃ ¼r Verkehr Postfach 200 100 D-53170 Bonn Tel. (49-228) 300 45 00 Fax (49-228) 300 79 29 GREECE Ministry of Transport and Communications Hellenic Civil Aviation Authority PO Box 73 751 GR-16604 Helliniko Tel. (30-1) 894 42 63 Fax (30-1) 894 42 79 SPAIN DirecciÃ ³n General de AviaciÃ ³n Civil Ministerio de Fomento Paseo de la Castellana, No 67 E-28071 Madrid Tel. (34-91) 597 70 00 Fax (34-91) 597 53 57 FRANCE Direction gÃ ©nÃ ©rale de l'aviation civile (DGAC) 48, rue Camille Desmoulins F-92452 Issy-les-Moulineaux Tel. (33-1) 41 09 36 94 Fax (33-1) 41 09 38 64 IRELAND General Director for Civil Aviation Department of Transport, Energy and Communications 44, Kildare Street Dublin 2 Ireland Tel. (353-1) 604 11 72 Fax (353-1) 604 11 81 ITALY Ente Nazionale per l'Aviazione Civile (ENAC) Via di Villa Ricotti 42 I-00161 Roma Tel. (39-06) 44 18 52 08/441 85 209 Fax (39-06) 44 18 53 16 EN Official Journal of the European Communities 13. 7. 1999L 177/12 LUXEMBOURG Directeur de l'aviation civile MinistÃ ¨re des transports 19-21, Boulevard Royal L-2938 Luxembourg Tel. (352) 478 44 12 Fax (352) 46 77 90 NETHERLANDS Ministry of Transport, Public Works and Water Management Directorate General of Civil Aviation Plesmanweg 1-6 PO Box 90 771 2509 LT Den Haag Netherlands Tel. (31-70) 351 72 45 Fax (31-70) 351 63 48 AUSTRIA Bundesministerium fÃ ¼r Wissenschaft, Verkehr und Kunst RadetzkystraÃ e 2 A-1030 Wien Tel. (43-1) 711 62 70 00 Fax (43-1) 713 03 26 PORTUGAL Instituto Nacional da AviaÃ §Ã £o Civil MinistÃ ©rio do Equipamento, do Planeamento e da AdministraÃ §Ã ¡o do TerritÃ ³rio Aeroporto de Lisboa Rua B, Edificios 4, 5, 6 P-1700 Lisboa Codex Tel. (351-1) 842 35 61 Fax (351-1) 842 35 82 FINLAND Civil Aviation Administraion PO Box 50 FIN-001531 Vantaa Tel. (358-9) 82 772 000 Fax (358-9) 82 772 090 SWEDEN Swedish Civil Aviation Administration S-60179 NorrkÃ ¶ping Tel. (46-11) 19 20 00 Fax (46-11) 19 27 60 UNITED KINGDOM Department of Environment, Transport and the Regions International Aviation Negotiations Great Minster House 76, Marsham Street London SW1P 4DR United Kingdom Fax (44 171) 676 21 94 EUROPEAN COMMUNITY Commission of the European Communities Directorate-General I Mr A. de Vries, DM24 5/75 Rue de la Loi/Wetstraat 200 B-1049 Bruxelles/Brussel Tel.: (32-2) 295 68 80 Fax: (32-2) 295 73 31. EN Official Journal of the European Communities13. 7. 1999 L 177/13 Registration code Model Owner User ANNEX II Aircraft registered in the Federal Republic of Yugoslavia and lawfully present in the European Community at the date of entry into force of Council Regulation (EC) No 1064/1999 YU-AOH 11176 F28/4000 Montenegro Airlines Air Sicilia YU-AOI 11184 F28/4000 Montenegro Airlines Air Sicilia